Citation Nr: 1707267	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1998 in the United States Navy, and died in February 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Louisville RO has current jurisdiction.

In June 2014, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file

In January 2015, the Board decided a number of claims, and remanded the above-captioned claim for further development.

Since the issuance of the April 2015 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in April 2015, the appellant waived her right to have this evidence reviewed in the first instance by the RO.  


FINDINGS OF FACT

1.  The Veteran died in February 2010.  The death certificate lists the immediate cause of death as pancreatic cancer.  No other causes were identified.

2.  At the time of his death, the Veteran was service-connected for a mid-chest scar (nonompensable), a scar of the left proximal trapezius (noncompensable), a scar of the left eyebrow (noncompensable), a scar of the right check (noncompensable),  a scar of the left upper lip (noncompensable), degenerative changes of the right wrist (noncompensable), and chronic maxillary sinusitis (noncompensable).

3.  The service-connected scars, degenerative changes of the right wrist, and chronic maxillary sinusitis were not principal or contributory causes of the Veteran's death.

4.  Pancreatic cancer is not attributable to service, to include as due to exposure to chemical products.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.5, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.
Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board has already denied service connection for pancreatic squamous cell carcinoma for accrued purposes, compensation for pancreatic cancer under 38 U.S.C.A. § 1151 for accrued purposes, DIC under 38 U.S.C.A. § 1318, and DIC under 38 U.S.C.A. § 1151.  See January 2015 Board Decision.  

The Veteran's certificate of death shows that he died in February 2010.  The certificate lists the immediate cause of his death as pancreatic cancer.  No other cause is listed on the form.  The Veteran was 52 years old.  

At the time of his death, the Veteran was service-connected for a mid-chest scar (nonompensable), a scar of the left proximal trapezius (noncompensable), a scar of the left eyebrow (noncompensable), a scar of the right check (noncompensable),  a scar of the left upper lip (noncompensable), degenerative changes of the right wrist (noncompensable), and chronic maxillary sinusitis (noncompensable).
The appellant reports that the cause of the Veteran's death, pancreatic cancer,  is related to service.  Specifically, she reports that long-term exposures to chemical products over the Veteran's 18-year military service caused the development of pancreatic squamous cell carcinoma just 10 to 11 years after his discharge.  In support, she submitted a statement prepared by the Veteran before his death, in which he enumerates numerous sources of exposure, especially to various petroleum products such as lubricating oil, jet fuel, diesel fuel, gasoline, and mineral spirits.

Service treatment records reveal no complaints referable to pancreatic squamous cell carcinoma, to include on separation examination. 

In a September 2009 private oncology report, the provider discussed that "[n]o specific cause for squamous cell carcinoma of the pancreas has been found," and that "[b]ecause of its rarity, squamous cell carcinoma of the pancreas is typically diagnosed only after other primary sources have been excluded by appropriate diagnostic testing and only after the presence of a glandular component has been ruled our using several histological techniques."

In June 2011, the Veteran's private physician, Dr. M., submitted a letter stating he had treated the Veteran for many years.  Dr. M. stated it was very notable that the Veteran had long-term and repeated exposure to chemicals during service, specifically, petroleum products.  He opined that the chemical exposure "may possibly ha[ve] been a contributing factor to his pancreatic cancer." 

In October 2012, a VA medical opinion was obtained.  The VA examiner reviewed the claims file and provided a summary of the incidence of pancreatic cancer in the United States and the world, as well as information concerning its survival rate.  The examiner cited literature showing that cigarette smoking increases the risk of getting pancreatic cancer by two to three times.  Scientists think this may be due to cancer-causing chemicals found in cigarette smoke.  Other risk factors include a high body mass and lack of physical activity, having nonhereditary chronic pancreatitis, and genetic factors.

The examiner opined that he could not resolve whether or not the Veteran's pancreatic cancer was at least as likely as not incurred in service or caused by exposure to petroleum products.  While the Veteran was a smoker, and as such, had the most common risk factor for developing pancreatic cancer, the examiner stated there is not a reliable method to determine the actual cause of his cancer.  He was also unable to determine the Veteran's actual exposure to chemical agents while on active duty.

In January 2015, the Board remanded the appeal in order to obtain an addendum opinion addressing the specific list of chemicals to which the Veteran reported he was exposed while on active duty.

In April 2015, the October 2012 examiner provided the requested addendum.  He again reviewed the claims file, including the Veteran's statement describing his direct exposure to multiple chemicals while on active duty, the June 2011 opinion of Dr. M., and treatment records documenting cigarette smoking.  The examiner opined that it was less likely than not that the Veteran's pancreatic cancer was incurred in or caused by service.  

The examiner explained that there are many physiological processes that contribute to cancer that are not completely understood or have yet to be identified.  However, the medical evidence and medical literature does not provide enough support to say that the Veteran's claimed chemical exposures caused his cancer.  The Veteran had a known, major risk factor for developing pancreatic cancer as a cigarette smoker, whereas the relationship of chemical exposure to pancreatic cancer is speculative or suggestive.  There was simply not enough evidence to find a 50/50 chance or better that the in-service exposure caused pancreatic cancer.  In support, the examiner provided a detailed discussion of medical literature supporting the relationship between pancreatic cancer and cigarette smoking.  

The preponderance of the evidence is against a finding that the Veteran's pancreatic cancer was attributable to service, to include as due to exposure to chemical products.  First, while it is certainly possible that the Veteran was exposed to chemicals, as alleged, details concerning the type and quantity of such exposure have never been verified.  Even assuming there was chemical exposure, the Board finds that such did not result in the Veteran's pancreatic cancer.  

Turning to the opinion evidence, the April 2015 medical opinion is adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's pancreatic cancer was not related to service, including to his exposure to chemical products.  The examiner based his conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  By contrast, the June 2011 opinion of Dr. M. is of low probative value as his opinion is speculative.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).

The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions, and those of the appellant, are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The April 2015 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's and appellant's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the pancreatic cancer was not related to service including to chemical exposure.  Another etiology, cigarette smoking, was identified.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, including the lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran and the appellant, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

In addition, it is neither contended nor shown that the service-connected scars, degenerative changes of the right wrist, and sinusitis, were a principal or contributory cause of the Veteran's death. Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, and/or service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions, would not be held to have contributed to death primarily due to unrelated disability. 38 C.F.R. § 3.312(c)(2). 

The Board acknowledges that no medical opinion has been obtained on this point.  However, the Board finds that the record, which does not reflect competent evidence suggesting that the service-connected scars, right wrist disability, or sinusitis were either a principal or contributory cause of the Veteran's death, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  As the records provide no basis to grant this claim, and in fact provide evidence against this claim in that the April 2015 VA examiner essentially attributed the cause of the Veteran's death to smoking, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

The Board has considered the articles and literature submitted by the appellant in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a May 2010 letter.  This letter further complies with the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Moreover, at the June 2014 hearing, the undersigned clarified the issue on appeal, and identified potentially relevant additional evidence that the appellant could submit in support of her claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is therefore satisfied. 

The general duty to assist provision, 38 U.S.C. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Here, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issue under consideration.

In this vein, the Board is satisfied that the RO substantially complied with its January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).   As directed by the Board, the AOJ obtained a medical opinion responsive to the Board's inquiries. 
In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim, and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


